Exhibit 10.4

 

EMPLOYMENT AGREEMENT

AGREEMENT entered into as of February 1, 2001, by and between MEREDITH
CORPORATION, an Iowa corporation (the "Company"), and WILLIAM T. KERR ("Kerr").

W I T N E S S E T H:

WHEREAS, Kerr has been employed by the Company since September 10, 1991,
pursuant to an Employment Agreement of that same date;

WHEREAS, the Company wishes to continue to employ Kerr pursuant to the terms and
conditions hereof, and in order to induce Kerr to enter into this agreement (the
"Agreement") and to secure the benefits to accrue from his performance hereunder
is willing to undertake the obligations assigned to it herein; and

WHEREAS, Kerr is willing to continue his employment with the Company under the
terms hereof and to enter into the Agreement;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

Position; Duties; Responsibilities
.
 1. Kerr shall serve as Chairman of the Board, Chief Executive Officer and
    President of the Company. Kerr shall at all times report to and be subject
    to the supervision, control and direction of the Board of Directors of the
    Company. Kerr shall at all times be the most senior executive officer of the
    Company and all other officers shall report to him. Kerr shall have such
    other responsibilities and authorities consistent with the status, titles
    and reporting requirements set forth herein as are appropriate to said
    positions, subject to change (other than diminution in position, authority,
    duties or responsibilities) from time to time by the Board of Directors of
    the Company. Anything to the contrary above notwithstanding, the Board of
    Directors may elect another employee of the Company to the office of
    President, which shall not constitute a breach by the Company of its
    obligation to Kerr under this paragraph so long as the compensation to be
    paid to Kerr under this Agreement is not reduced as a result of such
    election.
 2. During the course of his employment, Kerr agrees to devote his full time and
    attention and give his best efforts and skills to furthering the business
    and interests of the Company, which may include Kerr volunteering his time
    and efforts on behalf of charitable, civic, professional organizations and
    boards of other corporations.

Term
.

The term of employment under this Agreement shall commence as of February 1,
2001, and shall continue through June 30, 2006, unless sooner terminated in
accordance with this Agreement, and thereafter as herein provided. Kerr's term
of employment shall automatically renew for subsequent one (1) year terms, the
first of which would begin on July 1, 2006, subject to the terms of this
Agreement unless either party gives written notice six (6) months or more prior
to the expiration of the then existing term of its decision not to renew (the
"Term").

Salary
.
 1. The Company shall pay Kerr a base salary during the term of employment at
    the minimum annual rate of Six Hundred Ninety Thousand Dollars ($690,000)
    ("Base Salary"), payable in accordance with the standard payroll practices
    of the Company.
 2. It is understood that the Base Salary is to be Kerr's minimum annual
    compensation during Kerr's employment with the Company. The Base Salary may
    increase at the discretion of the Compensation/Nominating Committee of the
    Company's Board of Directors ("Compensation Committee"). Base Salary shall
    include all such increased amounts.

Long-Term Incentive Plans
.

During the course of his employment, Kerr shall be eligible to participate in
all long-term incentive plans, including, without limitation, stock incentive
plans adopted by the Company and in effect (collectively, "Long-Term Incentive
Plans"), at levels of awards to be granted by the Compensation Committee
commensurate with the level of Kerr's responsibilities and performance thereof.

Bonus
.
 1. During the course of his employment, Kerr shall be eligible to participate
    in the Meredith Management Incentive Plan (or any successor or replacement
    annual incentive plan of the Company) ("MIP"), for such periods as it
    continues in effect, subject to the terms of the MIP, and to the discretion
    vested in the Compensation Committee under the MIP; provided, however, that
    the percentage of Base Salary payable as a target bonus under the MIP shall
    not be less than fifty-five percent (55%) (actual Company financial results
    may result in an actual bonus paid to Kerr equal to less than or more than
    fifty-five percent (55%) of Base Salary).
 2. All bonuses pursuant to this Section 5 shall be paid to Kerr in conformance
    with the Company's normal bonus pay policies following the end of the
    respective fiscal year. For the purpose of this Section 5, the phrase "paid
    with respect to the fiscal year" shall include payments made outside of the
    fiscal year but for such fiscal year and shall exclude payments made in the
    fiscal year that are for another fiscal year.

Short-Term Disability
.

During any period of short-term disability, the Company will continue to pay to
Kerr the Base Salary throughout the period of short-term disability, but in no
event beyond the end of Term. In addition, Kerr will continue to receive all
rights and benefits under the benefit plans and programs of the Company in which
Kerr is a participant as determined in accordance with the terms of such plans
and programs, and Kerr shall be eligible to receive the benefit of the bonus for
the year or years in which the short-term disability occurs without reduction
for the period of short-term disability. In the event of Kerr's death during a
period of short-term disability, the provisions of Section 9.1 shall apply. For
the purposes of this Agreement, short-term disability shall be defined as the
incapacitation of Kerr by reason of sickness, accident or other physical or
mental disability which continues for a period not to exceed the fifth month
anniversary of the date of the cause or onset of such incapacitation. In the
event Kerr becomes permanently disabled (as determined under Section 9.2), the
provisions of Section 9.2 shall apply.

Employee Benefit Plans
.
 1. During Kerr's employment with the Company and subject to all eligibility
    requirements, and to the extent permitted by law, Kerr will have the
    opportunity to participate in all employee benefit plans and programs
    generally available to the Company's employees in accordance with the
    provisions thereof as in effect from time to time, including, without
    limitation, medical coverage, group life insurance, holidays and vacations,
    Meredith Savings and Investment Plan (401k) and the Meredith Employees'
    Retirement Income Plan, but not including the Company's short-term and
    long-term disability plans, except to the extent that such disability plans
    provide greater benefits than the disability benefits provided under this
    Agreement, in which case the applicable disability plan would supersede the
    applicable provisions of this Agreement.
 2. In addition to benefits described in Section 7.1, Kerr shall also receive or
    participate in, to the extent permitted by law, the various perquisites and
    plans generally available to officers of the Company in accordance with the
    provisions thereof as in effect from time to time including, without
    limitation, the following perquisites to the extent the Company continues to
    offer them: an automobile or automobile allowance, country club dues, dining
    club dues, tax and estate planning, supplemental medical plan and executive
    life insurance (if insurable). In addition, Kerr shall participate in the
    Meredith Replacement Benefit Plan and the Meredith Supplemental Benefit
    Plan.
 3. In addition to the other pension benefits, qualified and non-qualified, to
    be provided Kerr under this Section 7, the Company agrees to continue to
    provide a non-qualified retirement program for Kerr as described in the
    attached Exhibit A ("SERP"); however, Kerr's entitlements to benefits under
    such non-qualified retirement programs are subject to termination under the
    provisions of Sections 9.3, 9.5 and 9.8 below. Except as provided in
    Sections 9.3, 9.5 and 9.8, the SERP shall not be subject to termination or
    amendment by the Company without the consent of Kerr, which may be withheld
    for any or no reason.

If at any time the SERP cannot operate because of prohibitions of law and Kerr
is otherwise eligible to receive benefits under the terms of the SERP, the
Company agrees to make a payment or payments to Kerr or, if applicable, to his
estate to provide the economic equivalent (giving effect to the time use of
money and tax-affecting such payment) to him or his beneficiaries, provided that
no such payments shall be made if such payments would be prohibited by law. It
is the intention of the parties, should the circumstances contemplated by the
preceding sentence occur, that payments to Kerr in lieu of payments under the
SERP shall be made at the time and in the manner permissible that most nearly
approximates the time, manner, and tax treatment of the payments that would have
been made under the SERP.

Expense Reimbursements
.

During Kerr's employment with the Company, Kerr will be entitled to receive
reimbursement by the Company for all reasonable, out-of-pocket expenses incurred
by him (in accordance with policies and procedures established by the Company),
in connection with his performing services hereunder, provided Kerr properly
accounts therefor. In consideration of Kerr's use of his own residence while
conducting business in New York City, the Company agrees to pay Kerr Two Hundred
Twenty-five Dollars ($225) for each night Kerr is reasonably required to spend
in New York City on account of his attention to the Company's business in New
York City or environs.

Consequences of Termination of Employment
.
Death
. In the event of the death of Kerr during the term of this Agreement or during
the period when payments are being made pursuant to Sections 6 or 9.2, this
Agreement shall terminate and all obligations to Kerr shall cease as of the date
of death except that, (a) the Company will pay to the legal representative of
his estate the Base Salary until the end of the month of the first anniversary
of Kerr's death (but not beyond June 30, 2006), and (b) all rights and benefits
of Kerr under the benefit plans and programs of the Company including, without
limitation, the SERP in which Kerr is a participant, will be provided as
determined in accordance with the terms and provisions of such plans and
programs. Any bonus (or amounts in lieu thereof) pursuant to Section 5, payable
for the fiscal year in which Kerr's death occurs, shall be determined by the
Compensation Committee at its meeting following the end of such fiscal year pro
rata to the date of death and promptly paid to Kerr's estate. All awards of
restricted stock, stock options and any other benefits under the Long-Term
Incentive Plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Kerr and the Company with respect to
such awards.
Disability
. If Kerr shall become permanently incapacitated by reasons of sickness,
accident or other physical or mental disability, as such incapacitation is
certified by a physician chosen by the Company and reasonably acceptable to Kerr
(if he is then able to exercise sound judgment), and shall therefore be unable
to perform his normal duties hereunder, then the employment of Kerr hereunder
and this Agreement may be terminated by Kerr or the Company upon thirty (30)
days' written notice to the other party following such certification. Should
Kerr not acquiesce (or should he be unable to acquiesce) in the selection of the
certifying doctor, a doctor chosen by Kerr (or if he is not then able to
exercise sound judgment, by his spouse or personal representative) and
reasonably acceptable to the Company shall be required to concur in the medical
determination of incapacitation, failing which the two doctors shall designate a
third doctor whose decision shall be determinative as of the end of the calendar
month in which such concurrence or third-doctor decision, as the case may be, is
made. The Company shall thereafter pay to Kerr, at such times as Base Salary
provided for in Section 3 of this Agreement would normally be paid, 100% of Base
Salary for the first twelve months following such termination, 75% of Base
Salary for the next twelve-month period and 50% of Base Salary for the remaining
period of what would have constituted the current term of employment but for
termination by reason of disability (but in no event beyond June 30, 2006).
Following the termination pursuant to this Section 9.2, the Company shall pay or
provide to Kerr such other rights and benefits of participation under the
employee benefit plans and programs of the Company including, without
limitation, the SERP in which Kerr is a participant, to the extent that such
continued participation is not otherwise prohibited by applicable law or by the
express terms and provisions of such plans and programs. All benefits provided
under this Section 9.2 shall be in replacement of and not in addition to
benefits payable under the Company's short-term and long-term disability plans.
All awards of restricted stock, stock options and any other benefits under the
Long-Term Incentive Plans shall be handled in accordance with the terms of the
relevant plan and agreements entered into between Kerr and the Company with
respect to such awards.
Due Cause
. The Company may terminate Kerr's employment, remove him as an officer and
director of the Company and terminate this Agreement at any time for Due Cause.
In the event of such termination for Due Cause, Kerr shall continue to receive
Base Salary payments provided for in this Agreement only through the date of
such termination for Due Cause and shall be entitled to any previously earned
but unpaid bonus amounts, and Kerr shall be entitled to no further benefits
under this Agreement, except that any rights and benefits Kerr may have under
the employee benefit plans and programs of the Company, in which Kerr is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs. Kerr understands and agrees that in the event of the
termination of employment, removal as an officer and director and termination of
this Agreement pursuant to this Section 9.3: (a) All awards of restricted stock,
stock options and any other benefits under the Long-Term Incentive Plans shall
be handled in accordance with the terms of the relevant plan and agreements
entered into between Kerr and the Company with respect to such awards; (b) the
Company shall have no further obligation to pay any bonus to Kerr under the
terms of the MIP or this Agreement; and (c) the Company shall have no obligation
to provide benefits under the SERP, but that the obligations of Kerr under
Section 10 shall remain in full force and effect. The term "Due Cause" shall
mean repeated and gross negligence in fulfillment of, or repeated failure of
Kerr to fulfill his material obligations under this Agreement (other than any
such failure resulting from Kerr's mental or physical incapacity as determined
by a physician chosen pursuant to the methodology in Section 9.2), in either
event after due written notice thereof, or serious willful misconduct by Kerr in
respect of his obligations hereunder. Due Cause should not include, without
limitation, (w) refusal by Kerr of an assignment not consistent with the status,
titles and reporting requirements set forth herein or contemplated hereby, or
(x) bad judgment or negligence of Kerr, or (y) any act or omission (other than
one constituting a material breach of trust committed in willful or reckless
disregard of the interests of the Company and undertaken for personal gain) in
respect of which a determination could properly have been made by the Board of
Directors of the Company that Kerr met the applicable standard of conduct
prescribed for indemnification or reimbursement under the Bylaws of the Company
or the laws of Iowa, in each case in effect at the time of such act or omission,
or (z) any act or omission with respect to which notice of termination is given
more than twelve (12) months after the earliest date on which any non-employee
director of the Company who was not a party to such act or omission knew or
should have known of such act or omission. Notwithstanding the foregoing, Kerr
shall not be deemed to have been terminated for Due Cause unless and until there
shall have been delivered to Kerr a copy of a resolution duly adopted by the
affirmative vote of at least three-quarters (3/4) of the Board (excluding Kerr)
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to Kerr and Kerr is given an opportunity, together with
counsel for Kerr, to be heard before the Board) finding that in the good faith
opinion of the Board, Kerr was guilty of conduct set forth in the fourth
sentence of this Section 9.3 and specifying the particulars thereof.
At Will
. The other provisions of this Agreement notwithstanding, the Company may
terminate Kerr's employment, remove him as an officer and director and terminate
this Agreement at any time for whatever reason it deems appropriate, with or
without cause and with or without prior notice. In the event of such a
termination of Kerr's employment and this Agreement, Kerr shall have no further
obligations of any kind under or arising out of the Agreement (except for the
obligations of Kerr under Section 10) and the Company shall be obligated only to
pay Kerr the following: (a) Base Salary and the bonus amounts provided in
Section 5 of this Agreement through the end of the then current term of
employment (the "Remaining Term") as provided in Section 2 of this Agreement,
but no less than a total of twelve (12) months of Base Salary and target bonus
under the MIP or successor plans; and (b) any other amounts due and owing not
then paid;
provided
,
however
, that in the event that as a result of such termination of employment Kerr
would otherwise be entitled to a severance payment (a "Change of Control
Severance Payment") under Section 4 of the Amended and Restated Severance
Agreement dated as of February 1, 2001, between Kerr and the Company (the
"Severance Agreement"), Kerr shall be entitled to the amounts described in
clause (b) above and the greater of (i) the cash severance benefits described in
clause (a) of this sentence and (ii) the cash severance benefits described in
Section 4(a) of the Severance Agreement, but in no event to both payments.

After the date of termination under this Section 9.4 or Sections 9.6 or 9.7,
Kerr shall not be treated as an employee for purposes of the Company's employee
benefit plans or programs even though he may continue to receive payments as
provided in this Section 9.4, except that Kerr and his eligible dependents shall
continue, to the extent permitted by law, to be covered by health and welfare
insurance plans or programs in which Kerr and his eligible dependents
participate immediately prior to Kerr's termination of employment for the
Remaining Term; provided, however, that if during such time period Kerr should
enter into employment with a new employer and become eligible to receive
comparable insurance benefits, the continued insurance benefits described herein
shall be secondary to those provided under the plans of such employer during
such applicable period of eligibility. In the event that Kerr is ineligible, for
whatever reason, to continue to be so covered with respect to any of the
above-referenced plans or programs, the Company shall provide substantially
equivalent coverage through other sources (determined on an after-tax basis). In
the event Kerr would otherwise be entitled to a Change of Control Severance
Payment under the Severance Agreement as a result of a termination of employment
under this Section 9.4, Kerr may elect to receive the continued health and
welfare insurance benefits under this Section 9.4 or under Section 4(b) of the
Severance Agreement.

Kerr's (and any of his eligible dependents') entitlement to continued health
plan coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended, and Section 4980B of the Code shall commence as of the next day
following the date on which the Remaining Term ends.

All awards of restricted stock, stock options and any other benefits under the
Long-Term Incentive Plans shall be handled in accordance with the terms of the
relevant plan and agreements entered into between Kerr and the Company with
respect to such awards.

Kerr agrees that the payments described in this Section 9.4 shall be full and
adequate compensation to Kerr for all damages Kerr may suffer as a result of the
termination of his employment pursuant to this Section 9.4 or Sections 9.6 or
9.7 and hereby waives and releases the Company from any and all obligations or
liabilities to Kerr arising from or in connection with Kerr's employment with
the Company or the termination of his employment including, without limitation,
all rights and claims Kerr may have under federal, state or local statutes,
regulations or ordinances or under any common law principles of breach of
contract or the covenant of good faith and fair dealing, defamation, wrongful
discharge, intentional infliction of emotional distress or promissory estoppel;
provided, however, that any rights and benefits Kerr may have under the employee
benefit plans and programs of the Company, including, without limitation, the
SERP, in which Kerr is a participant, shall be determined in accordance with the
terms and provisions of such plans and programs and, except as provided in this
Section 9.4 with respect to cash severance payments and continued health and
welfare insurance plans, under the Severance Agreement in the event of a
termination of employment which would otherwise entitle Kerr to a Change of
Control Severance Payment.

Employee Voluntary
. In the event Kerr terminates his employment of his own volition prior to the
end of the term of this Agreement, except for a termination as described in
Sections 9.6 or 9.7 and except for termination for Good Reason as specifically
provided otherwise in the Severance Agreement (as if the Severance Agreement
were applicable in the event of such termination of employment), such
termination shall constitute a voluntary termination and in such event the
Company's only obligation to Kerr shall be to make Base Salary payments provided
for in this Agreement through the period ending with the date of such voluntary
termination. Except as may be otherwise expressly provided in Sections 6, 7.3,
and 9.2, but subject to the following provisions of this Section 9.5, any rights
and benefits Kerr may have under the employee benefit plans and programs of the
Company, in which he is a participant, shall be determined in accordance with
the terms and provision of such plans and programs. Kerr understands and agrees
that in the event of the termination of employment pursuant to this Section 9.5:
(a) All awards of restricted stock, stock options and any other benefits under
the Long-Term Incentive Plans shall be handled in accordance with the terms of
the relevant plan and agreements entered into between Kerr and the Company with
respect to such awards; (b) the Company shall have no further obligation to pay
any bonus to Kerr under the terms of the MIP or this Agreement; and (c) the
Company shall have no obligation to provide benefits under the SERP, but that
the obligations of Kerr under Section 10 shall remain in full force and effect.
Failure to Re-elect as Chairman of the Board of Directors
. In the event Kerr is not re-elected to or is removed from the position of
Chairman of the Board (for reasons other than for Due Cause or physical or
mental incapacity) prior to the end of the term of this Agreement, Kerr shall
have the right to terminate his employment with the Company within ninety (90)
days of being notified of such action, and such termination shall be deemed to
be termination by the Company without "Due Cause," and such termination shall be
treated in accordance with the terms of Section 9.4 above.

If Kerr shall terminate his employment and such termination is deemed to be
termination by the Company without Due Cause pursuant to this Section or Section
9.7, Kerr shall be entitled to the same rights and benefits, and free of all
further obligations of any kind under or arising out of this Agreement (except
for obligations under Section 10), all as provided in connection with a
termination pursuant to Section 9.4 above. Kerr agrees that the payments
described in Section 9.4 shall be full and adequate compensation to Kerr for all
damages he may suffer as a result of the termination of his employment pursuant
to this Section or Section 9.7, and hereby waives and releases the Company from
any and all obligations or liabilities to Kerr arising from or in connection
with Kerr's employment with the Company or the termination of his employment
including, without limitation, all rights and claims Kerr may have under
federal, state or local statutes, regulations or ordinances or under any common
law principles of breach of contract or the covenant of good faith and fair
dealing, defamation, wrongful discharge, intentional infliction of emotional
distress or promissory estoppel; provided, however, that any rights and benefits
Kerr may have under the employment benefit plans and programs of the Company,
including, without limitation, the SERP, in which Kerr is a participant, shall
be determined in accordance with the terms and provisions of such plans and
programs. All awards of restricted stock, stock options and any other benefits
under the Long-Term Incentive Plans shall be handled in accordance with the
terms of the relevant plan and agreements entered into between Kerr and the
Company with respect to such awards.

In the event of a sale or other disposition (including any split-up of the
Company) of all or substantially all of the assets of the Company ("Sale of
Assets"), which is not treated as a Change of Control of the Company under the
Severance Agreement, if Kerr is not permitted to become the Chairman of the
Board and Chief Executive Officer, or Chief Executive Officer and President of
the company (or other entity or person) acquiring or receiving all or
substantially all of the assets of the Company, Kerr shall have the right to
voluntarily resign his employment with the Company within the thirty (30) day
period following such Sale of Assets and such voluntary resignation shall be
considered a termination of employment pursuant to Section 9.4 hereof and Kerr
shall be entitled to all of the benefits described therein.

Failure to Re-elect as Chief Executive Officer, Director or Member of Executive
Committee
. If at any time prior to the end of the term of this Agreement Kerr is not
re-elected to or is removed from the office of Chief Executive Officer, or as a
Director of the Company or as a member of the Executive Committee of the
Company's Board of Directors (for reasons other than for Due Cause), Kerr shall
have the right to terminate his employment with the Company by giving written
notice within ninety (90) days after the date of such action, and such
termination shall be deemed to be termination by the Company without "Due
Cause," and such termination shall be treated in accordance with the terms of
Section 9.4 above.
Retirement Before Age 65
. In the event Kerr elects to retire from employment with the Company and
commence the available benefits under certain of the Company's benefit plans and
programs prior to attaining age 65, Kerr shall receive retirement benefits under
the SERP only to the extent and in the amounts as determined by the Board of
Directors of the Company. Termination of employment pursuant to Sections 9.4,
9.6, or 9.7, shall not be deemed to be retirement within the meaning of this
Section and Kerr shall be entitled to retirement benefits under the SERP. All
awards of restricted stock, stock options and any other benefits under the
Long-Term Incentive Plans shall be handled in accordance with the terms of the
relevant plan and agreements entered into between Kerr and the Company with
respect to such awards.

Covenants of Kerr
.
 1. Kerr acknowledges that as a result of the services to be rendered to the
    Company hereunder, Kerr will be brought into close contact with many
    confidential affairs of the Company, its subsidiaries and affiliates, not
    readily available to the public. Kerr further acknowledges that the services
    to be performed under this Agreement are of a special, unique, unusual,
    extraordinary and intellectual character; that the business of the Company
    is national in scope; that its goods and services are marketed throughout
    the United States; and that the Company competes with other organizations
    that are or could be located in nearly any part of the United States.
 2. In recognition of the foregoing, Kerr covenants and agrees that, except as
    is necessary in providing services under this Agreement or to the extent
    necessary to comply with law or the valid order of a court or government
    agency of competent jurisdiction, Kerr will not knowingly use for his own
    benefit nor knowingly divulge any Confidential Information and Trade Secrets
    of the Company, its subsidiaries and affiliated entities, which are not
    otherwise in the public domain and, so long as they remain Confidential
    Information and Trade Secrets not in the public domain, will not
    intentionally disclose them to anyone outside of the Company either during
    or after his employment. For the purposes of this Agreement, "Confidential
    Information and Trade Secrets" of the Company means information which is
    secret to the Company, its subsidiaries and affiliated entities. It may
    include, but is not limited to, information relating to the magazines,
    books, publications, products, services, television stations, real estate
    franchise operations, new and future concepts and business of the Company,
    its subsidiaries and affiliates, in the form of memoranda, reports, computer
    software and data banks, customer lists, employee lists, books, records,
    financial statements, manuals, papers, contracts and strategic plans. As a
    guide, Kerr is to consider information originated, owned, controlled or
    possessed by the Company, its subsidiaries or affiliated entities which is
    not disclosed in printed publications stated to be available for
    distribution outside the Company, its subsidiaries and affiliated entities
    as being secret and confidential. In instances where doubt does or should
    reasonably be understood to exist in Kerr's mind as to whether information
    is secret and confidential to the Company, its subsidiaries and affiliated
    entities, Kerr agrees to request an opinion, in writing, from the Company.
 3. Anything to the contrary in this Section 10 notwithstanding, Kerr shall
    disclose to the public and discuss such information as is customary or
    legally required to be disclosed by a Company whose stock is publicly
    traded, or that is otherwise legally required to disclose, or that is in the
    best interests of the Company to do so.
 4. Kerr will deliver promptly to the Company on the termination of his
    employment with the Company, or at any other time the Company may so
    request, all memoranda, notes, records, reports and other documents relating
    to the Company, its subsidiaries and affiliated entities, and all property
    owned by the Company, its subsidiaries and affiliated entities, which Kerr
    obtained while employed by the Company, and which Kerr may then possess or
    have under his control.
 5. During and for a period of one (1) year after the termination of employment
    with the Company (except that the time period of such restrictions shall be
    extended by any period during which Kerr is in violation of this Section
    10.5), Kerr will not: (a) knowingly interfere with, disrupt or attempt to
    disrupt, any then existing relationship, contractual or otherwise between
    the Company, its subsidiaries or affiliated entities, and any customer,
    client, supplier, or agent, it being understood that the right to seek or
    enter into contractual arrangements with independent contractors, including,
    without limitation, consultants, professionals, authors, advertisers and the
    like, shall not be abridged by reason of this Section 10; or (b) knowingly
    solicit, or assist any other entity in soliciting for employment, any person
    known to Kerr to be an agent or executive employee of the Company, its
    subsidiaries or affiliated entities.
 6. Kerr will promptly disclose to the Company all inventions, processes,
    original works of authorship, trademarks, patents, improvements and
    discoveries related to the business of the Company, its subsidiaries and
    affiliated entities (collectively "Developments"), conceived or developed
    during Kerr's employment with the Company and based upon information to
    which he had access during the term of employment, whether or not conceived
    during regular working hours, through the use of the Company time, material
    or facilities or otherwise. All such Developments shall be the sole and
    exclusive property of the Company, and upon request Kerr shall deliver to
    the Company all outlines, descriptions and other data and records relating
    to such Developments, and shall execute any documents deemed necessary by
    the Company to protect the Company's rights hereunder. Kerr agrees upon
    request to assist the Company to obtain United States or foreign letters
    patent and copyright registrations covering inventions and original works of
    authorship belonging to the Company hereunder. If the Company is unable
    because of Kerr's mental or physical incapacity to secure Kerr's signature
    to apply for or to pursue any application for any United States or foreign
    letters patent or copyright registrations covering inventions and original
    works of authorship belonging to the Company hereunder, then Kerr hereby
    irrevocably designates and appoints the Company and its duly authorized
    officers and agents as his agent and attorney in fact, to act for and in his
    behalf and stead to execute and file any such applications and to do all
    other lawfully permitted acts to further the prosecution and issuance of
    letters patent or copyright registrations thereon with the same legal force
    and effect as if executed by him. Kerr hereby waives and quitclaims to the
    Company any and all claims, of any nature whatsoever, that he may hereafter
    have for infringement of any patents or copyright resulting from any such
    application for letters patent or copyright registrations belonging to the
    Company hereunder.
 7. Kerr agrees that the remedy at law for any breach or threatened breach of
    any covenant contained in this Section 10 may be inadequate and that the
    Company, in addition to such other remedies as may be available to it, in
    law or in equity, shall be entitled to injunctive relief without bond or
    other security.
 8. Although the restrictions contained in Sections 10.1, 10.2, 10.4 and 10.5
    above are considered by the parties hereto to be fair and reasonable in the
    circumstances, it is recognized that restrictions of such nature may fail
    for technical reasons, and accordingly it is hereby agreed that if any of
    such restrictions shall be adjudged to be void or unenforceable for whatever
    reason, but would be valid if part of the wording thereof were deleted, or
    the period thereof reduced or the area dealt with thereby reduced in scope,
    the restrictions contained in Section 10.1, 10.2, 10.4 and 10.5 shall be
    enforced to the maximum extend permitted by law, and the parties consent and
    agree that such scope or wording may be accordingly judicially modified in
    any proceeding brought to enforce such restrictions.
 9. Notwithstanding that Kerr's employment hereunder may expire or be terminated
    as provided in Sections 2 or 9 above, this Agreement shall continue in full
    force and effect insofar as is necessary to enforce the covenants and
    agreements of Kerr contained in this Section 10. In addition, the Company
    obligations under Section 9 shall continue in full force and effect with
    respect to Kerr or his estate.

Arbitration
.

The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations. The Company and Kerr agree that, with the express
exception of any dispute or controversy arising under Section 9.2 or Section 10
of this Agreement or as may be required under Section 3(g) of the Severance
Agreement, any controversy or claim arising out of or in any way relating to
Kerr's employment with the Company, including, without limitation, any and all
disputes concerning this Agreement and the termination of this Agreement that
are not amicably resolved by negotiation, shall be settled by arbitration in New
York, New York, or such other place agreed to by the parties, as follows:

 a. Any such arbitration shall be heard before a panel consisting of one (1) to
    three (3) arbitrators, each of whom shall be impartial. Except as the
    parties may otherwise agree, all arbitrators shall be appointed in the first
    instance by the President of the New York State Bar Association or, in the
    event of his unavailability by reason of disqualification or otherwise, by
    the Chairman of the Executive Committee of said Bar Association. In
    determining the number and appropriate background of the arbitrators, the
    appointing authority shall give due consideration to the issues to be
    resolved, but his decision as to the number of arbitrators and their
    identities shall be final.
 b. An arbitration may be commenced by any party to this Agreement by the
    service of a written Request for Arbitration upon the other affected party.
    Such Request for Arbitration shall summarize the controversy or claim to be
    arbitrated, and shall be referred by the complaining party to the appointing
    authority for appointment of arbitrators ten (10) days following such
    service or thereafter. If the panel of arbitrators is not appointed by the
    appointing authority within thirty (30) days following such reference, any
    party may apply to any court within the State of New York for an order
    appointing arbitrators qualified as set forth below. No Request for
    Arbitration shall be valid if it relates to a claim, dispute, disagreement
    or controversy that would have been time barred under the applicable statute
    of limitations had such claim, dispute, disagreement or controversy been
    submitted to the courts of the State of New York.
 c. The Company agrees to reimburse Kerr, to the full extent permitted by law,
    for all legal fees and costs which Kerr may reasonably incur as a result of
    any contest by the Company, Kerr or others of the validity or enforceability
    of, or liability under, any provision of this Agreement or any guarantee of
    performance thereof (including as a result of any contest by Kerr about the
    amount of any payment pursuant to this Agreement), provided that Kerr
    prevails on at least one material claim against the Company or such other
    party in connection with such contest. The parties hereby expressly waive
    punitive damages, and under no circumstances shall an award contain any
    amount that in any way reflects punitive damages.
 d. Judgment on the award rendered by the arbitrators may be entered in any
    court having jurisdiction thereof.
 e. It is intended that controversies or claims submitted to arbitration under
    this Section 11 shall remain confidential, and to that end it is agreed by
    the parties that neither the facts disclosed in the arbitration, the issues
    arbitrated, nor the views or opinions of any persons concerning them, shall
    be disclosed by third persons at any time, except to the extent necessary to
    enforce an award or judgment or as required by law or in response to legal
    process or in connection with such arbitration. In addition, Kerr shall be
    entitled to disclose the facts disclosed in arbitration, the issues
    arbitrated, and the views or opinions of any persons concerning them to
    legal and tax advisors so long as such advisors agree to be bound by the
    terms of this Agreement.

Successors and Assigns
.
Assignment by the Company
. This Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.
Assignment by Kerr
. Kerr may not assign this Agreement or any part thereof; provided, however,
that nothing herein shall preclude one or more beneficiaries of Kerr from
receiving any amount that may be payable following the occurrence of his legal
incompetency or his death and shall not preclude the legal representative of his
estate from receiving such amount or from assigning any right hereunder to the
person or persons entitled thereto under his will or, in the case of intestacy,
to the person or persons entitled thereto under the laws of the intestacy
applicable to his estate.

Governing Law
.

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of New York without
reference to the principles of conflict of laws.

Entire Agreement
.

This Agreement and the attached Exhibits contain all the understandings and
representations between the parties hereto pertaining to the subject of the
employment of Kerr by the Company and supersedes all undertakings and
agreements, whether oral or in writing, if any there be, previously entered into
by them with respect thereto other than those agreements listed on the attached
Exhibit B.

Amendment or Modification; Waiver
.

No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Kerr and by a duly authorized
officer of the Company and approved in advance by the Compensation Committee.
Except as otherwise specifically provided in this Agreement, no waiver by either
party hereto of any breach by the other party of any condition or provision of
the Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

Notices
.

Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:

If to Company:

Chairman of the Compensation/Nominating Committee
Board of Directors
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023

with a copy to:

John Zieser, Esquire
Vice President-General Counsel & Secretary
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023

If to Kerr:

William T. Kerr
P.O. Box 1545
Litchfield, Connecticut 06759

with a copy to:

Edward Rover, Esquire
White & Case
1155 Avenue of the Americas
New York, N.Y. 10036
 
Severability
.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

Withholding
.

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Kerr or his beneficiaries, including his estate, shall
be subject to withholding and deductions as the Company may reasonably determine
it should withhold or deduct pursuant to any applicable law or regulation. In
lieu of withholding or deducting, such amounts, in whole or in part, the Company
may, in its sole discretion, accept other provision for payment as permitted by
law, provided it is satisfied in its sole discretion that all requirements of
law affecting its responsibilities to withhold such taxes have been satisfied.

Deferred Payments
.

Any amounts required under this Agreement to be paid to Kerr that Kerr can and
does elect to defer under any Company benefit plan or program shall be deemed to
have been paid to him for purposes of this Agreement; provided, however, that if
the Company breaches the terms of any deferred compensation plan, arrangement or
agreement with respect to which such amounts are to be paid, Kerr may claim a
breach of this Agreement.

Survivorship
.

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

Duty to Mitigate; Set-off
.

Kerr shall not be required to seek employment, nor shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by Kerr as the result of employment by another employer after the date of
termination of Kerr's employment, or otherwise, except as may be provided under
Section 9.4 with respect to health and welfare insurance benefits. The Company's
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set off,
counterclaim, recoupment, defense, or other claim, right or action that the
Company may have against Kerr or others.

Headings
.

Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.

Knowledge and Representation
.

Kerr acknowledges that the terms of this Agreement have been fully explained to
him, that Kerr understands the nature and extent of the rights and obligations
provided under this Agreement, and that Kerr has been represented by legal
counsel in the negotiation and preparation of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

MEREDITH CORPORATION   By:   /s/ William T. Kerr      By:  /s/ E.T. Meredith III
William T. Kerr E. T. Meredith III Chairman of the Executive Committee  
Dated:  February 1, 2001 Dated:  February 1, 2001

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A



MINIMUM SUPPLEMENTAL
RETIREMENT BENEFIT PROGRAM

In addition to Meredith Employees' Retirement Income Plan, a qualified defined
benefit pension plan, and Meredith Replacement Benefit Plan and Meredith
Supplemental Benefit Plan, both nonqualified retirement plans, Meredith
Corporation, an Iowa corporation (the "Company"), will provide a Minimum
Supplemental Retirement Benefit to Kerr ("Employee") as described in this
Exhibit A to the extent, if any, Employee qualifies for such benefit under the
terms of this Exhibit A.

A Minimum Supplemental Retirement Benefit shall be payable to Employee unless:

Employee voluntarily terminates his employment (provided that, a termination
under the last paragraph of Section 9.6 of the Agreement, under Section 9.7 of
the Agreement, for death or disability under the Agreement or the Severance
Agreement, or as a result of Good Reason under the Severance Agreement, will not
be treated as voluntary termination) with the Company or voluntarily retires at
or after attaining age 55 but before attaining age 65; or

Employee's employment with the Company is terminated for Due Cause under Section
9.3 of this Agreement, irrespective of Employee's attained age.

Notwithstanding the next preceding sentence, if Employee's employment with the
Company terminates as described in subparagraph (A) above, the Board of
Directors of the Company, at its sole discretion, may approve payment to
Employee of part or all of the Minimum Supplemental Retirement Benefit, and
shall designate the date on which such benefit, if any, shall become payable to
Employee. The Minimum Supplemental Retirement Benefit, if any, Employee
qualifies for shall be payable under the same options and in the same manner as
Employee's benefits are payable under the Meredith Replacement Benefit Plan and
the Meredith Supplemental Benefit Plan.

No death benefits shall be payable under the Minimum Supplemental Retirement
Benefit Program except as follows:

 A. In the event of Employee's death while employed by the Company, an amount
    equal to the lump sum actuarially equivalent value of Employee's accrued
    benefit under this Minimum Supplemental Retirement Program as of the date of
    his death shall be paid in a lump sum to Employee's beneficiary under the
    Meredith Supplemental Benefit Plan.

    If Employee's death occurs after his retirement from the Company, an amount
    equal to the lump sum actuarially equivalent value of the portion, if any,
    of the benefit to which he was entitled under this Minimum Supplemental
    Retirement Program at the time of his retirement but had not received shall
    be paid in a lump sum to Employee's beneficiary under the Meredith
    Supplemental Benefit Plan.

    Payment of the lump sum death benefit, if any, to which Employee's spouse or
    beneficiary under the Meredith Supplemental Benefit Plan is entitled to
    receive as a result of Employee's death, as described above, shall be made
    as soon as practicable after Employee's death, without interest.

    The Minimum Supplemental Retirement Benefit shall be determined as (A) minus
    (B) minus (C) minus (D):

 B. The annual benefit payable on a life annuity basis determined under the
    formula for the Minimum Supplemental Retirement Benefit set forth below
    payable at retirement, if applicable.
 C. Employee's benefits determined under Meredith Employees' Retirement Income
    Plan, Meredith Replacement Benefit Plan and the Meredith Supplemental
    Benefit Plan at the particular age at which benefits commence under (A)
    above, but with such benefits expressed as an annual benefit payable on a
    life annuity basis commencing at the particular age at which benefits
    commence under (A) above.
 D. Employee's vested benefits under all qualified and nonqualified defined
    benefit pension and supplemental retirement programs maintained by The New
    York Times Company in which Employee participated prior to his employment
    with the Company, but with such benefits expressed as an annual benefit
    payable on a life annuity basis commencing at the particular age at which
    benefits commence under (A) above.
 E. Beginning at age 62, the estimated annual Primary Social Security benefits
    payable with respect to Employee at age 62, determined under the assumption
    that Employee had earned maximum taxable earnings for Social Security
    determination purposes for all years, including the year of attainment of
    age 62.

Benefits described in (B) and (C) above shall be converted to an annual benefit
payable on a life annuity basis commencing at the particular age at which
benefits commence under (A) above on the basis of the appropriate actuarial
factors, assumptions and tables used in determining actuarially equivalent
benefits under Meredith Employees' Retirement Income Plan.

Subject to the requirements described above for entitlement to such benefit,
Employee's Minimum Supplemental Retirement Benefit (prior to the reductions set
forth above) is an annual amount payable on a life annuity basis commencing upon
retirement after age 55 equal to the product obtained by multiplying (i)
Employee's Final Average Pay as determined as of Employee's retirement date by
(ii) 50%.

Subject to the following provisions of this Exhibit A, Employee's "Final Average
Pay" means the average of the July 1 through June 30 salaries (Base Salary plus
incentive compensation earned or bonus earned) for the period of five (5)
consecutive fiscal years of the Company ended immediately prior to Employee's
actual retirement date.

Determination of actuarially equivalent benefits (including the lump sum
actuarially equivalent value of a benefit) for purposes of this Exhibit A shall
be made on the basis of the appropriate actuarial factors, assumptions and
tables used in determining actuarially equivalent benefits (including the lump
sum actuarially equivalent value of a benefit) under Meredith Employees'
Retirement Income Plan, as of the date of the determination.

As of June 30, 2000, the "Final Average Pay" for the five-year period ending on
that date was $1,271,000.

The "Agreement" shall mean the Employment Agreement entered into as of the 1st
day of February, 2001, by and between the Company and Employee.

The "Severance Agreement" shall mean the Amended and Restated Severance
Agreement entered into as of the 1st day of February, 2001, by and between the
Company and Employee.

 

--------------------------------------------------------------------------------

 